DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the carbon separation membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the limitation was intended to read as “the carbon dioxide separation membrane”, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.
Claim 12 recites the carbon [dioxide] separation membrane being used to fertilize a plant with carbon dioxide. However, this renders the claim indefinite because it merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
Claim 13 is likewise rejected due to its dependence from claim 12.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 12 and 13 are rejected under 35 U.S.C. 101 because a claim that merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced is not a proper process claim. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickham et al. (US 2014/0283839 A1).

	With regard to claim 1, Wickham et al. discloses a carbon dioxide separation membrane (see the abstract and Figs. 1 and 5) comprising an ionic liquid affinitive porous layer (the hydrophilic h-PTFE membrane layer 2101) having an ionic liquid-containing liquid (an ionic liquid) retained within voids (pores), and an ionic liquid non-affinitive porous layer (the hydrophobic PTFE membrane layer 2102) at Figs. 1, 5 and 21, the abstract and paragraphs [0058] and [0086].

	With regard to claim 5, Wickham et al. discloses the ionic liquid-containing liquid including an ionic liquid including a cation selected from ammonium and imidazolium and an anion selected from a fluorine-containing anion and an anion derived from an amino acid at Fig. 2 and claims 16, 22 and 23.

	With regard to claim 15, Wickham et al. discloses a carbon dioxide concentrating device comprising the carbon dioxide separation membrane of claim 1 at Figs. 1, 5 and 21, the abstract and paragraphs [0058] and [0086].

9.	Claims 1, 2, 4, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruud et al. (US 2008/0134895 A1).

With regard to claim 1, Ruud et al. discloses a carbon dioxide separation membrane (see the abstract and paragraph [0003]) comprising an ionic liquid affinitive porous layer (mesoporous silica layer 38) having an ionic liquid-containing liquid (an ionic liquid) retained within voids (pores), and an ionic liquid non-affinitive porous layer (porous alumina layer 39) at Fig. 2, the abstract and paragraph [0003], [0032] and [0039].

With regard to claims 2 and 4, Ruud et al. discloses the ionic liquid affinitive porous layer including inorganic (silica) materials and having a thickness of 1 µm at paragraph [0039].
	The prior art is seen as disclosing a specific example lying within the clamed range. Therefore this limitation is seen as being anticipated. See MPEP 2131.03(I).

	With regard to claim 14, Ruud et al. discloses a method for producing the carbon dioxide separation membrane comprising impregnating a liquid including the ionic liquid containing liquid within the voids in the ionic liquid affinitive layer in a laminate including the ionic liquid non-affinitive porous layer and the ionic liquid affinitive porous layer at paragraphs [0032] and [0039].

	With regard to claim 15, Ruud et al. discloses a carbon dioxide concentrating device comprising the carbon dioxide separation membrane of claim 1 at Figs. 2 and 4 and paragraph [0003], [0032] and [0039].

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham et al. (US 2014/0283839 A1).

With regard to claim 4, Wickham et al. discloses the average thickness of the ionic liquid affinitive porous layer being 10-500 µm thick at claim 18.
The prior art range is seen as overlapping the instantly claimed range (particularly at 10 µm). Therefore a prima facie case of obviousness exists absent a showing of unexpected or unobvious results. See MPEP 2144.05. Furthermore, one of ordinary skill in the art would recognize that the prior art range could be extend slightly downward, to e.g. 9 or 9.5 µm, without substantially affecting the operation of the device. 

	With regard to claims 6 and 7, the portion of pores filled by the ionic liquid as well as the volume of ionic liquid could be provided within the recited ranges as a matter of design choice through routine experimentation without inventive effort. For instance, one of ordinary skill would recognize that filling the pores within the recited range would provide a good balance between use of the pores (i.e. most pores not empty and thus non-selective) and practicality (difficultly in filling over 99%).

	With regard to claim 8, Wickham et al. discloses the ionic liquid non-affinitive porous layer including a fluororesin (PTFE)  at paragraph [0058].
	Wickham et al. does not mention the contact angle between the PTFE and the ionic layer, but one of ordinary skill in the art would recognize that it should be within the recited range to avoid the ionic liquid entering the layer.

12.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham et al. (US 2014/0283839 A1) in view of Okada et al. (US 2014/0377156 A1).
	Wickham et al. does not disclose the ionic liquid-containing liquid further including a second liquid which is miscible with the ionic liquid.
	Okada et al. discloses providing an ionic liquid containing liquid containing a second liquid (water) that is miscible with the ionic liquid to provide high carbon dioxide permeance and selectivity, wherein the water is 3-50 wt% of the ionic liquid containing liquid at paragraphs [0015]-[0016].
	It would have been obvious to one of ordinary skill in the art to incorporate the water of Okada et al. into the ionic liquid containing liquid of Wickham et al. to provide high carbon dioxide permeance and selectivity, as suggested by Okada et al. at paragraphs [0015]-[0016].
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists absent a showing of unexpected or unobvious results. See MPEP 2144.05.

13.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham et al. (US 2014/0283839 A1) in view of Zubrin et al. (US 2011/0067410 A1).
	Wickham et al. does not disclose the carbon dioxide membrane being used to fertilize a plant with carbon dioxide.
	Zubrin et al. teaches using carbon dioxide from a carbon dioxide separation membrane to fertilize a plant with carbo dioxide, wherein the plant is a plant cultivated indoors (in a greenhouse) at Figs. 5 and 6, the abstract and paragraphs [0118]-[0123] and [0146].
	It would have been obvious to one of ordinary skill in the art to incorporate the use of the carbon dioxide for fertilizing a plant with carbon dioxide of Zubrin et al. into the system of Wickham et al. to provide a beneficial use for the separated carbon dioxide, as suggested by Zubrin et al. at paragraph [0146].

14.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruud et al. (US 2008/0134895 A1).

	With regard to claim 3, Ruud et al. discloses the silica layer (38) being mesoporous (i.e. pore size 2-50 nm) at paragraph [0039]. While Ruud et al. does not mention how the silica layer is made, one of ordinary skill in the art would have recognized that sintering particles having the recited diameters could be used to inexpensively and reliably manufacture the mesoporous silica layer.

	With regard to claim 6, Ruud et al. teaches not all of the pores being filled with the ionic liquid so long as a hermetic fill is achieved to provide increased flux at paragraph [0032]. Thus one of ordinary skill in the art would recognize that a fill volume within the recited range would be advantageous to provide an increased flux.

15.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruud et al. (US 2008/0134895 A1) in view of Zubrin et al. (US 2011/0067410 A1).
	Ruud et al. does not disclose the carbon dioxide membrane being used to fertilize a plant with carbon dioxide.
	Zubrin et al. teaches using carbon dioxide from a carbon dioxide separation membrane to fertilize a plant with carbo dioxide, wherein the plant is a plant cultivated indoors (in a greenhouse) at Figs. 5 and 6, the abstract and paragraphs [0118]-[0123] and [0146].
	It would have been obvious to one of ordinary skill in the art to incorporate the use of the carbon dioxide for fertilizing a plant with carbon dioxide of Zubrin et al. into the system of Ruud et al. to provide a beneficial use for the separated carbon dioxide, as suggested by Zubrin et al. at paragraph [0146].

	Double Patenting

16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No. 16/613,096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the ‘096 patent recites limitations in addition to those instantly claimed (e.g. the ionic liquid non-affinitive porous layer) comprising a thermoplastic resin), they nevertheless anticipated the instant claims. Anticipation is the epitome of obviousness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 18, 2022